EXHIBIT 10.2

 

EXECUTIVE EMPLOYMENT, NON-COMPETE

AND CONFIDENTIALITY AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT
(“Agreement”), is entered into as of the date set forth on the signature page,
by and between Richard A. Montoni (the “Executive”) and MAXIMUS, Inc., a
Virginia corporation with its principal place of business in Reston, Virginia
(the “Corporation”) with reference to the following:

 

WHEREAS, the parties believe the Executive possesses the experience and
capabilities to provide valuable service on behalf of the Corporation; and

 

WHEREAS, the Corporation desires to employ the Executive as Chief Financial
Officer; and

 

WHEREAS, the Executive desires to be employed by the Corporation at the salary,
benefits and other terms and conditions specified herein.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.             Employment.

 

1.1           Duties.  The Corporation hereby employs the Executive, and the
Executive hereby accepts such employment, to serve as the Chief Financial
Officer reporting directly to David V. Mastran, the Chief Executive Officer of
the Corporation.  The Executive hereby represents and warrants that he is in
good health and capable of performing the services required hereunder.  The
Executive shall perform such services and duties as are appropriate to such
office or delegated to the Executive by the Chief Executive Officer.  During the
term of this Agreement, the Executive shall be a full-time employee of the
Corporation and shall devote such time and attention to the discharge of his
duties as may be necessary and appropriate to accomplish and complete such
duties.

 

1.2           Compensation.

 

(a)           Salary and Year-End Bonus.  As compensation for performance of his
obligations hereunder, the Corporation shall pay the Executive an annual salary
of $325,000, such salary to be reviewed annually beginning on or about September
30, 2002.  The Executive will participate in the Corporation’s annual bonus
program, with any awards dependent on the performance of the Executive and the
Corporation.  The target cash bonus for the Executive will be $100,000 for
accomplishing his annual goals, such amount to be pro-rated to reflect actual
months of service in fiscal year 2002.

 

--------------------------------------------------------------------------------


 

(b)           Stock Options.  The Executive shall be awarded a non-qualified
option to acquire 60,000 shares of MAXIMUS Common Stock in accordance with the
MAXIMUS 1997 Equity Incentive Plan.  Such option shall have a strike price equal
to the New York Stock Exchange closing price of MAXIMUS Common Stock as of
February 19, 2002, a four-year vesting schedule, a ten-year term and such other
terms and conditions as are included in the standard MAXIMUS Stock Option
Agreement which will be subsequently executed by the parties.  In addition, the
Executive shall be awarded a supplemental grant of 15,000 MAXIMUS stock options
on the first year anniversary of employment, subject to approval by the
Corporation’s Board Directors.  The Executive shall also be entitled to
participate in stock option and similar plans as currently exist or may be
established by the Corporation from time to time.

 

(c)           Vacation, Insurance, Expenses, Etc.  The Executive shall be
entitled to 20 days accrual paid vacation per year, and such benefits, health,
disability and life insurance and other benefits and expense reimbursements in a
manner consistent with the Corporation’s past practices and as are provided to
executives at a similar level.

 

1.3           Term; Termination.  The term of the employment agreement set forth
in this Section 1 shall be for a period commencing at the Effective Date and
continuing for four (4) years thereafter (the “Scheduled Term”) provided that
this Agreement shall terminate:

 

(a)           by mutual written consent of the parties;

 

(b)           upon Executive’s death or inability, by reason of physical or
mental impairment, to perform substantially all of Executive’s duties as
contemplated herein for a continuous period of 120 days or more; or

 

(c)           by the Corporation for cause, which shall mean the Executive’s (i)
breach of any material duty or obligation hereunder, (ii) intentional or grossly
negligent misconduct that is materially injurious to the Corporation, (iii)
willful failure to follow the reasonable directions of the Chief Executive
Officer, or (iv) failure to carry out his duties in a professional manner
consistent with the standards of his profession and position.

 

Upon any termination of employment under this Section 1.3, neither party shall
have any obligation to the other pursuant to this Section 1, but such
termination shall have no effect on the obligations of the parties under other
provisions of this Agreement.

 

“Effective Date” shall mean March 18, 2002 or such earlier date as the Executive
shall commence working for the Corporation.

 

1.4           Severance.  The parties agree that in the event the Corporation
terminates the Executive’s employment without cause or the Executive terminates
the employment for “good reason” prior to the expiration of the Scheduled Term,
the Executive shall be entitled to receive salary and benefits (including the
vesting of stock options) for the remainder of the Scheduled Term.  “Good
reason” shall mean (i) any action by the Corporation which results in a material
diminution in the Executive’s position (including status, titles, salary
decrease or reporting requirements), authority, duties or responsibilities or
(ii) a relocation of the Executive without his consent.

 

2

--------------------------------------------------------------------------------


 

2.             Non-Competition.

 

2.1           Prohibited Activities.

 

(a)           The Executive agrees that, during his employment with the
Corporation and for a period of two (2) years after the termination of such
employment, the Executive will not engage in any Unethical Behavior which may
adversely affect the Corporation.  For the purpose of this Section 2.1,
“Unethical Behavior” is defined as:

 

(i)            any attempt, successful or unsuccessful, by the Executive to
divert any existing or pending contracts or subcontracts from the Corporation to
any other firm, whether or not affiliated with the Executive;

 

(ii)           any attempt, successful or unsuccessful, by the Executive, to
adversely influence clients of the Corporation or organizations with which the
Corporation has an existing or pending contract or proposal;

 

(iii)          any attempt, successful or unsuccessful, by the Executive to
offer his services, or to influence any other employee of the Corporation to
offer their services, to any firm to compete against the Corporation; or

 

(iv)          any attempt, successful or unsuccessful, by the Executive to
employ or offer employment to, or cause any other person to employ or offer
employment to any other employee of the Corporation.

 

(b)           The Executive agrees that, in addition to any other remedy
available to the Corporation, in the event of a breach by the Executive of the
terms of this Section 2 the Corporation may set off against any amounts due the
Executive, an amount equal to the gross revenues which such Executive, or any
entity with which the Executive is employed, affiliated or associated, receives
or is entitled to receive, from any existing clients (or potential clients with
whom a proposal is pending) of the Corporation during the two-year period
provided in this Section 2.

 

(c)           The Executive shall notify any new employer, partner, association
or any other firm or corporation actually or potentially in competition with the
Corporation with whom the Executive shall become associated in any capacity
whatsoever of the provisions of this Section 2 and the Executive agrees that the
Corporation may give such notice to such firm, corporation or other person.

 

2.2           Business Opportunities; Conflicts of Interest; Other Employment
and Activities of the Executive.

 

(a)           The Executive agrees promptly to advise the Corporation of, and
provide the Corporation with an opportunity to pursue, all business
opportunities that reasonably relate to the present business conducted by the
Corporation.

 

(b)           The Executive, in his capacity as an employee of the Corporation,
shall not engage in any business with any member of the Executive’s immediate
family or with any

 

3

--------------------------------------------------------------------------------


 

person or business entity in which the Executive or any member of the
Executive’s immediate family has any ownership interest or financial interest,
unless and until the Executive has first fully disclosed such interest to and
received written consent from the Chief Executive Officer.  As used herein, the
term “immediate family” means the Executive’s spouse, natural or adopted
children, parents or siblings and the term “financial interest” means any
relationship with such person or business entity that may monetarily benefit the
Executive or member of the Executive’s immediate family, including any lending
relationship or the guarantying of any obligations of such person or business
entity by the Executive or member of his immediate family.

 

(c)           The parties hereto agree that the Executive may, consistent with
this Section 2.2, receive and retain speaking fees, referral fees from business
opportunities not accepted by the Corporation, and fees from outside business
activities and opportunities of the Executive consented to by the Chief
Executive Officer.

 

3.             Confidentiality.  The Executive agrees that the Corporation’s
books, records, files and all other non-public information relating to the
Corporation, its business, clients and employees are proprietary in nature and
contain trade secrets and shall be held in strict confidence by the Executive,
and shall not, either during the term of this Agreement or after the termination
hereof, be used by Executive or any third party or disclosed, directly or
indirectly, to any third party, except to the extent such use or disclosure is
in furtherance of the Corporation’s business or required by court order or other
legal process.  The trade secrets or other proprietary or confidential
information referred to in the prior sentence includes, without limitation, all
proposals to clients or potential clients, contracts, client or potential client
lists, fee policies, financial information, administration or marketing
practices or procedures and all other information regarding the business of the
Corporation and its clients not generally known to the public.

 

4.             Miscellaneous.

 

4.1           Notices.  All notices, requests, demands or other communications
provided for in this Agreement shall be in writing and shall be delivered by
hand, sent prepaid by overnight delivery service or sent by the United States
mail, certified, postage prepaid, return receipt request, to the following:

 

 

If to the Corporation:

 

 

 

 

 

MAXIMUS, Inc.

 

 

11419 Sunset Hills Road

 

 

Reston, Virginia 20190

 

 

Attention:  General Counsel

 

 

4

--------------------------------------------------------------------------------


 

 

If to the Executive:

 

 

 

 

 

Richard A. Montoni

 

 

 

 

 

 

 

 

 

Any notice, request, demand or other communication delivered or sent in the
foregoing manner shall be deemed given or made (as the case may be) upon the
earliest of (i) the date it is actually received, (ii) the business-day after
the day on which it is delivered by hand, (iii) the business day after the day
on which it is properly delivered to Federal Express (or a comparable overnight
delivery service), or (iv) the third business day after the date on which it is
deposited in the United States mail.  Either party may change its address by
notifying the other party of the new address in any manner permitted by this
paragraph.

 

4.2           Remedies.  The parties agree and acknowledge that any violation by
the Executive of the terms hereof may result in irreparable injury and damage to
the Corporation or its clients, which will not adequately be compensable in
monetary damages, that the Corporation will have no adequate remedy at law
therefor, and that the Corporation may obtain such preliminary, temporary or
permanent mandatory or restraining injunctions, orders or decrees as may be
necessary to protect it against, or on account of, any breach of the provisions
contained in this Agreement.

 

4.3           No Obligation of Continued Employment.  The Executive understands
that this Agreement does not create an obligation on the part of the Corporation
to continue the Executive’s employment with the Corporation after the
termination of this Agreement.

 

4.4           Benefit; Assignment.  This Agreement shall bind and inure to the
benefit of the parties and their respective personal representatives, heirs,
successors and assigns, provided this Agreement may not be assigned by either
party without the consent of the other, except that the Corporation may assign
this Agreement in connection with the merger, consolidation or sale of all or
substantially all of its business or assets.

 

4.5           Entire Agreement.  This Agreement supersedes all prior agreements,
written or oral, with respect to the subject matter of this Agreement.

 

4.6           Severability.  In the event that any one or more of the provisions
contained herein shall be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and all other provisions shall remain in
full force and effect.  If any of the provisions of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law.

 

4.7           Waivers.  No delay or omission by the Corporation in exercising
any right under this Agreement will operate as a waiver of that or any other
right.  A waiver or consent given by the Corporation on any occasion is
effective only in that instance and will not be construed as a bar to or waiver
of any right on any other occasion.

 

5

--------------------------------------------------------------------------------


 

4.8           Captions.  The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purpose of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

4.9           Governing Law.  This Agreement shall in all events and for all
purposes be governed by, and construed in accordance with, the laws of the
Commonwealth of Virginia.

 

4.10         Amendments.  No changes to this Agreement shall be binding unless
in writing and signed by both the parties.

 

4.11         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one instrument.

 

THE EXECUTIVE HAS READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND THE EXECUTIVE
UNDERSTANDS, AND AGREES TO, EACH OF SUCH PROVISIONS.  THE EXECUTIVE UNDERSTANDS
THAT THIS AGREEMENT MAY AFFECT THE EXECUTIVE’S RIGHT TO ACCEPT EMPLOYMENT WITH
OTHER COMPANIES SUBSEQUENT TO THE EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

EXECUTIVE

 

MAXIMUS, Inc.

 

 

 

 

  /s/ RICHARD A. MONTONI

 

By

  /s/ DAVID V. MASTRAN

 

Richard A. Montoni

 

 

 

David V. Mastran

 

 

 

 

Chief Executive Officer

 

 

 

 

February 20, 2002

 

 

 

Date

 

 

 

 

6

--------------------------------------------------------------------------------